     Case: 1:18-cv-02587-SO Doc #: 30 Filed: 01/22/20 1 of 6. PageID #: 157



                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                           SOUTHERN DIVISION

JOILYNN KAREGA-MASON,

         Plaintiff,

v.                                     CASE NO. 1:18-cv-2587

OBERLIN COLLEGE, a corporation, HON. SOLOMON OLIVER, JR.
MARVIN KRISLOV, TIMOTHY         MAG. WILLIAM H. BAUGHMAN, JR.
ELGRIN and CLYDE S.
McGREGOR,

         Defendants.


Gary Benjamin                Timothy H. Howlett (P24030)
LAW OFFICE OF GARY A.        Sara H. Jodka
BENJAMIN, INC.               Angelina R. Irvine (P81712)
Attorney for Plaintiff       DICKINSON WRIGHT PLLC
2976 Monmouth Road           Attorneys for Defendants
                             500 Woodward Avenue, Suite 4000
Cleveland Heights, OH 48118-4036
(313) 590-6136               Detroit, Michigan 48226
benjaminlawohio@gmail.com    (313) 223-3500
                             thowlett@dickinsonwright.com
Chui Karega (P27059)         sjodka@dickinsonwright.com
LAW OFFICES OF CHUI KAREGA airvine@dickinsonwright.com
Co-Attorney for Plaintiff
P.O. Box 312083
Detroit, Michigan 48231-2083
ck27059@msn.com



            STIPULATED MOTION TO RESCHEDULE
     STATUS CONFERENCE CALL WITH MAGISTRATE JUDGE
     Case: 1:18-cv-02587-SO Doc #: 30 Filed: 01/22/20 2 of 6. PageID #: 158



      NOW COME the Parties, by their respective counsel, and stipulate to the

following motion:

      1.    The Parties have a status conference call scheduled with Magistrate

Judge Baughman on January 22, 2020 at 1:00 p.m.

      2.    Counsel for both Parties have been working together towards a

settlement in this matter and need more time in order to work through the language.

      5.    Counsel for both Parties stipulate to reschedule the status conference

call with Magistrate Judge Baughman from this afternoon until January 31, 2020 at

2:00 p.m.

      WHEREFORE, the Parties respectfully request that this Honorable Court

reschedule the call with Magistrate Judge Baughman to January 31, 2020 at

2:00 p.m. by entering an Order in the form and substance of the proposed order

attached hereto as Exhibit A.




                                        -2-
    Case: 1:18-cv-02587-SO Doc #: 30 Filed: 01/22/20 3 of 6. PageID #: 159



Respectfully submitted,                    Respectfully submitted,

LAW OFFICES OF CHUI KAREGA                 DICKINSON WRIGHT PLLC


By: s/Chui Karega (w/consent)              By: s/ Timothy H. Howlett
Chui Karega (P27059)                       Timothy H. Howlett (P24030)
P.O. Box 312083                            Sara H. Jodka
Detroit, Michigan 48231-2083               Angelina R. Irvine (P81712)
ck27059@msn.com                            500 Woodward Avenue, Suite 4000
                                           Detroit, MI 48226
Co-Attorney for Plaintiff                  (313) 223-3500
                                           thowlett@dickinsonwright.com
                                           sjodka@dickinsonwright.com
                                           airvine@dickinsonwright.com

                                           Attorneys for Defendants
Dated: January 22, 2020




                                     -3-
     Case: 1:18-cv-02587-SO Doc #: 30 Filed: 01/22/20 4 of 6. PageID #: 160



                    UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF OHIO
                         SOUTHERN DIVISION

JOILYNN KAREGA-MASON,
      Plaintiff,

v.                                     CASE NO. 1:18-cv-2587

OBERLIN COLLEGE, a corporation, HON. SOLOMON OLIVER, JR.
MARVIN KRISLOV, TIMOTHY         MAG. WILLIAM H. BAUGHMAN, JR.
ELGRIN and CLYDE S.
McGREGOR,

         Defendants.


Gary Benjamin                Timothy H. Howlett (P24030)
LAW OFFICE OF GARY A.        Sara H. Jodka
BENJAMIN, INC.               Angelina R. Irvine (P81712)
Attorney for Plaintiff       DICKINSON WRIGHT PLLC
2976 Monmouth Road           Attorneys for Defendants
                             500 Woodward Avenue, Suite 4000
Cleveland Heights, OH 48118-4036
(313) 590-6136               Detroit, Michigan 48226
benjaminlawohio@gmail.com    (313) 223-3500
                             thowlett@dickinsonwright.com
Chui Karega (P27059)         sjodka@dickinsonwright.com
LAW OFFICES OF CHUI KAREGA airvine@dickinsonwright.com
Co-Attorney for Plaintiff
P.O. Box 312083
Detroit, Michigan 48231-2083
ck27059@msn.com



                MEMORANDUM IN SUPPORT OF
            STIPULATED MOTION TO RESCHEDULE
     STATUS CONFERENCE CALL WITH MAGISTRATE JUDGE




                                      -4-
     Case: 1:18-cv-02587-SO Doc #: 30 Filed: 01/22/20 5 of 6. PageID #: 161



      The Parties, by and through their respective counsel, rely on the facts stated

in their Motion and on the authority of the Magistrate Judge to conduct the status

conference call.


Respectfully submitted,                       Respectfully submitted,

LAW OFFICES OF CHUI KAREGA                    DICKINSON WRIGHT PLLC


By: s/Chui Karega (w/consent)                 By: s/ Timothy H. Howlett
Chui Karega (P27059)                          Timothy H. Howlett (P24030)
P.O. Box 312083                               Sara H. Jodka
Detroit, Michigan 48231-2083                  Angelina R. Irvine (P81712)
ck27059@msn.com                               500 Woodward Avenue, Suite 4000
                                              Detroit, MI 48226
Co-Attorney for Plaintiff                     (313) 223-3500
                                              thowlett@dickinsonwright.com
                                              sjodka@dickinsonwright.com
                                              airvine@dickinsonwright.com

                                              Attorneys for Defendants
Dated: January 22, 2020




                                        -5-
     Case: 1:18-cv-02587-SO Doc #: 30 Filed: 01/22/20 6 of 6. PageID #: 162




                         CERTIFICATE OF SERVICE

      I certify that on January 22, 2020, I electronically filed the foregoing

Stipulated Motion to Reschedule Status Conference Call with Magistrate Judge and

Memorandum in Support of Stipulated Motion with the Clerk of the Court using the

ECF system, which will send notification of such filing to all parties of record.


                                               s/ Colleen L. Maguire
                                               Legal Secretary
                                               DICKINSON WRIGHT, PLLC
                                               500 Woodward Avenue, Suite 4000
                                               Detroit, Michigan 48226-3425
                                               (313) 223-3500
                                               cmaguire@dickinsonwright.com




                                         -6-
